Mr. Justice Marshall,
dissenting.
I adhere to my dissenting opinion in United States v. Kras, 409 U. S. 434, 458 (1973), and would reverse the judgment on that basis. But even were I to accept the majority position in Kras, there are still important differences between that case and this one which, in my judgment, require that this case be set for argument.
In Kras, the majority correctly noted that “[t]here is no constitutional right to obtain a discharge of one’s debts in bankruptcy.” Id., at 446. Therefore, the only issue in the case was whether the Government could, on the basis of a de jacto wealth classification, limit access to a remedy which it could concededly deny altogether.
The question here is quite different. Appellants seek a judicial remedy for the action of an administrative agency which deprived them of a pre-existing right. As my Brother Douglas demonstrates, it is at very least doubtful that the Due Process Clause permits a State to shield an administrative agency from all judicial review when that agency acts to revoke a benefit previously granted.* I share the view of Mr. Justice Brandéis that “[t]he supremacy of law demands that there shall be opportunity to have some court decide whether an erroneous rule of law was applied; and whether the proceeding in.which facts were adjudicated was conducted *666regularly.” St. Joseph Stock Yards Co. v. United States, 298 U. S. 38, 84 (1936) (concurring opinion). Cf. Yakus v. United States, 321 U. S. 414 (1944); Crowell v. Benson, 285 U. S. 22 (1932).
That opportunity was denied in this case, and important benefits were thereby taken from appellants without affording them a chance to contest the legality of the taking in a court of law. Cf. Fuentes v. Shevin, 407 U. S. 67 (1972).
The extent to which the State may commit to administrative agencies the unreviewable authority to restrict pre-existing rights is one of the great questions of constitutional law about which courts and commentators have debated for generations. See generally Hart, The Power of Congress to Limit the Jurisdiction of Federal Courts: An Exercise in Dialectic, 66 Harv. L. Rev. 1362 (1953); 4 K. Davis, Administrative Law Treatise § 28.18 (1958). Because I am not ready to decide that question summarily, sub silentio, and without the benefit of full briefing and oral argument, I must dissent from the Court’s decision.

The majority’s statement that “[t]his Court has long recognized that, even in criminal cases, due process does not require a State to provide an appellate system,” ante, at 660, is thus true, but irrelevant and misleading. The cases cited by the majority all involve efforts to secure appellate review of a decision by a lower court. Here, in contrast, no court has ever examined appellants’ claims on the merits. Appellants assert only that they must have some access to some court to contest the legality of administrative action adversely affecting them.